Citation Nr: 1046666	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

7.  Entitlement to service connection for neurological disability 
manifested by pain of the left upper extremity.

8.  Entitlement to service connection for neurological disability 
manifested by pain of the right upper extremity.

9.  Entitlement to service connection for neurological disability 
manifested by pain of the left lower extremity.

10.  Entitlement to service connection for neurological 
disability manifested by pain of the right lower extremity.

11.  Entitlement to service connection for psychiatric 
disability, diagnosed as adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Andrew O. Bunn, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served for four months and nineteen days, from 
November 1970 to April 1971, on active duty for training. 

In this decision the Board finds that the appellant incurred 
certain disabilities as a result of his period of active duty for 
training.  Accordingly, he is a Veteran as defined by United 
States law governing the Department of Veterans Affairs.  See 38 
U.S.C.A. § 101(2) ("Veteran" means a person who served on 
active military service); 101(24) (active military service 
includes any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty).   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

Certain issues on appeal have been rephrased to reflect the 
reasonable expectations of the Veteran in the context of the 
medical and lay evidence of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding claimant seeking service connection 
for disability who has no special medical expertise is not 
competent to provide diagnosis requiring application of medical 
expertise to facts, which include claimant's description of 
history and symptoms, and VA should construe claim for service 
connection based on reasonable expectations of non-expert 
claimant).  

The Veteran provided testimony at an August 2010 hearing before 
the undersigned Acting Veterans Law Judge.  

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disability (TDIU) has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ) with consideration of the disabilities 
for which service connection is granted in this decision.  
The Board does not have jurisdiction over this issue and 
it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for headaches, 
hypertension, and GERD are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.




FINDINGS OF FACT

1.  There is sufficient evidence of in-service injury, current 
disability, continuity of symptomatology from a time reasonably 
proximate to service, and medical evidence relating current 
disability to an adequately corroborated in-service injury, for 
the following conditions: 1) degenerative disc disease of the 
lumbar spine, with associated radiculopathy into the left and 
right lower extremities, 2) service connection for left knee 
disability, 3) service connection for right knee disability; 4) 
degenerative disc disease of the cervical spine (part and parcel 
of neurological disability of the left and right upper 
extremities), 5) neurological disability manifested by pain of 
the right upper extremity, alternatively diagnosed as 
radiculopathy due to cervical spine disability and carpal tunnel 
syndrome; 6) neurological disability manifested by pain of the 
left upper extremity, alternatively diagnosed as radiculopathy 
due to cervical spine disability and carpal tunnel syndrome; and 
7) service connection for degenerative disc disease of the 
thoracolumbar spine, with associated radiculopathy into the left 
and right lower extremities.

2.  VA medical opinion evidence of high probative weight 
demonstrates that the Veteran's knee, back, and neck problems 
caused his adjustment disorder with depressed mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc 
disease of the thoracolumbar spine with associated radiculopathy 
into the left and right lower extremities are met.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for left knee disability 
are met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).

3.  The criteria for service connection for right knee disability 
are met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).

4.  The criteria for service connection for degenerative disc 
disease of the cervical spine, a condition considered part and 
parcel of the Veteran's appealed claims for service connection 
for neurological disability of the left and right upper 
extremities, are met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for service connection for neurological 
disability manifested by pain of the left upper extremity, 
alternatively diagnosed as cervical spine radiculopathy and 
carpal tunnel syndrome, are met.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  The criteria for service connection for neurological 
disability manifested by pain of the right upper extremity, 
alternatively diagnosed as cervical spine radiculopathy and 
carpal tunnel syndrome, are met.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  The criteria for service connection for psychiatric 
disability, diagnosed as an adjustment disorder with depressed 
mood, as secondary to service-connected physical disabilities, 
are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
cervical spine disability, neurological disability of the upper 
extremities, low back disability, associated radiculopathy of the 
left and right lower extremities, bilateral knee disability, and 
psychiatric disability.  This constitutes a complete grant of the 
benefit sought on appeal with respect to these claims.  As such, 
no discussion of VA's duty to notify or assist is necessary.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

Active military service includes any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the line 
of duty.  See 38 U.S.C.A. § 101(24).

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support a claim of service connection.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
   
Secondary service connection shall be awarded when a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Veteran's service treatment records for his period of active 
duty for training reflect that at his June 1970 service 
enlistment examination clinical evaluation of the spine, other 
musculoskeletal systems, upper extremities, and lower extremities 
was normal.  He was additionally evaluated as psychiatrically and 
neurologically normal.  As noted above, he entered active duty 
for training in November 1970.  

Service treatment records further show that in January 1971 the 
Veteran was seen for knee pain, though for which knee is not 
specified.  Physical examination was negative.  A notation 
appears to indicate that X-rays were negative, though it is not 
fully legible.  The knee was ace-wrapped and he was put on light 
duty for three days.  On March 15, 1971, he was seen for 
headaches and belly pain.  The diagnosis was "mild GE" and he 
was prescribed medication.  At his March 15, 1971, active duty 
for training service separation examination his clinical 
evaluation was normal in all respects.  

At the Veteran's August 2010 Board hearing before the 
undersigned, significant new evidence was received, including a 
November 1971 letter from Daniel Sciarra, MD, to Westinghouse 
Electric Company.  Dr. Sciarra reported that he saw the Veteran 
that day for several neurological problems.  The Veteran 
complained of severe low back pain and tingling sensations 
radiating down the back of his left leg and thigh to his little 
toe.  He also indicated he felt numbness and weakness of his 
right leg and occasional pain and stiffness with his neck.  
Neurological examination indicated he had decreased mobility and 
some restrictive range of motion due to lumbosacral and cervical 
spine radiculopathy.  Dr. Sciarra described the Veteran's 
immediate problem as pain that was exacerbated by prolonged 
sitting or standing and that was alleviated by lying down.  It 
was recommended that the Veteran stay off of his feet for at 
least a week due to persistent neurological problems and 
repetitive bouts of pain. 

A January 1985 letter from a neurologist to one of the Veteran's 
treating physicians at that time states as follows:

This 36 year old male reports a history of an injury 
dating back to 1970 when, while serving in the Army, 
someone jumped onto his back.  From then on he complained 
of low back pain with pain radiating to the left buttock 
and posterior thigh.  It improved eventually though in 
1973 while serving on National Guard duty he apparently 
lifted some-thing and again the low back pain recurred.  
It improved again and he was relatively well until June 
of 1983 when while bending over he felt a snap and the 
next day he noted severe low back pain radiating into the 
left posterior thigh and calf and numbness of the left 
foot.  He was treated by a chiropractor with 
manipulations though later sought medical attention by 
you and you advised bedrest and local heat.  Lumbo-sacral 
spine X-rays were done.  Over a period of two to three 
months his symptoms improved to a degree though he still 
complained of mild low back pain at times.  

About one month ago while on a mobile lawn mower and 
after moving furniture he developed back pain again which 
again improved to a degree over a few weeks but now he 
remains with persistent pain particularly in the left 
posterior thigh, especially after walking and to a lesser 
degree persistent low back pain and proximal left buttock 
pain.  He was treated with a lumbar brace as well.  Past 
medical history apparently of ulcer disease.  Recent 
medication includes analgesics and Valium.  Lumbo-sacral 
spine x-rays reviewed by me reveal disc space narrowing 
at L5, S1 taken in July of 1983...

IMPRESSION:  Symptoms described suggest left S1 
radiculopathy probably secondary to lumbar disc with 
variable symptoms.  At this time the symptoms appear to 
be persistent and somewhat disabling despite the fact 
that they have improved compared to one month ago....

In a letter dated in February 2007, Carrie Edelman, MD, 
specializing in rheumatology, described the Veteran as a patient 
of hers since June 2005.  She noted that he suffered from chronic 
pain, arthralgias, myalgias, and systemic symptoms that started 
when he had trauma while in the service in the 1970s, when 
someone jumped on his back.  She recounted that he had been 
followed by orthopedics and pain medicine practitioners and that 
he had been diagnosed with herniated discs, osteoarthritis, 
bursitis, and tendonitis.  

In a September 2007 letter, Dr. Edelman recounted that the 
Veteran had been in her care since 2005.  She indicated that she 
had reviewed the Veteran's service medical records from the time 
of his injury as well as the multiple consultations from 
orthopedic surgeons, neurologists and other specialists.  She 
noted that all of these reports suggested that the original 
injury occurred in 1971, during the Veteran's military service.  
She acknowledged that the Veteran's service treatment records 
were not conclusive and were very vague, and did not provide a 
comprehensive description of his complaints or what the official 
X-ray report indicated.  She recounted the Veteran's post-service 
history and treatment, and opined that the Veteran's injury was 
service-connected based on the review of all data stating that 
the Veteran's problems began after an in-service injury in 1971.

At a September 2007 VA orthopedic examination, the Veteran 
provided a history of having been tackled while sitting in his 
bed during active duty for training, thus hurting his neck, low 
back, and knees.  The examiner related the Veteran's history of 
having experienced symptoms of the knees and back ever since.  
The Veteran was diagnosed by X-ray as having moderate 
degenerative joint disease of the knees and moderate degenerative 
changes of the lumbosacral spine.  The corresponding X-ray 
reports of the knees indicated moderate to severe medial 
compartment degenerative changes bilaterally.  After taking a 
history, conducting an examination, and reviewing the Veteran's 
history and the X-rays, the examiner's diagnosis was low back 
pain due to sciatica with the L5-S1 being most sore on the left, 
and mild degenerative joint disease of both knees.  The examiner 
did not provide an opinion as to whether these conditions began 
during active service or were related to any incident of service.  

At a September 2007 VA psychiatric examination, the Veteran was 
diagnosed as having an adjustment disorder with depressed mood 
secondary to back, knee, and neck pains.  

In a three-page letter dated in April 2008, private orthopedic 
surgeon Scott D. Miller, MD, provided an opinion supporting the 
Veteran's claims for service connection for cervical spine, upper 
extremity, low back, and bilateral knee disabilities.  He 
provided a very detailed history as related by the Veteran, noted 
corroborating statements from a fellow serviceman, examined the 
Veteran, and described in detail his review of the Veteran's 
medical records.  He opined that the Veteran's current neck, 
upper extremity, low back, and bilateral knee disabilities were 
likely a result of the in-service injury in which someone jumped 
on him when he was sitting on the edge of his bed.  He described 
the injury that the Veteran experienced as an acute flexion type 
of injury that would occur if someone forcibly jumps landing on 
the back of the patient, and causes a flexion to the lumbar spine 
and neck.  He further opined that the Veteran's being forced to 
the ground landing presumably on his knees, as well as on his 
hands, was an inciting episode to at least initiate the arthritic 
changes in the knees, especially patellofemoral type changes, 
which the Veteran was exhibiting, as well as the carpal tunnel 
syndrome symptoms that had become a problem over the last several 
years.  Dr. Miller found that electrodiagnostic studies done 
previously clearly demonstrated cervical radicular findings in 
addition to carpal tunnel syndrome.  He opined that the history 
of injury as well as the lifelong orthopedic problems were likely 
to be related to the injuries caused when the Veteran was in the 
service.  He elaborated that the mechanism of action as well as 
the type of problems suffered by the Veteran strongly supported 
consideration for a military service connection to his current 
disability, for which, he noted, the Veteran was already 
receiving permanent Social Security Administration disability 
benefits.

The Board finds Dr. Miller's letter to be logically reasoned and 
based on a history reasonably supported by the lay and medical 
evidence of record.  The Board thus affords Dr. Miller's medical 
findings and opinions a high probative value.

As detailed above, there are multiple medical nexus opinions from 
private physicians indicating that the Veteran has carpal tunnel 
syndrome of both upper extremities, radiculopathy of both upper 
extremities, cervical spine disability, lumbar spine disability, 
sciatica into both lower extremities, and degenerative joint 
disease of both knees as a result of the claimed in-service 
injury.

The primary reason for denial of the Veteran's claims on 
adjudication at the RO has been the lack of medical evidence at a 
time proximate to service of the types of symptoms one might 
expect from an in-service injury so severe as the one the Veteran 
describes.  Received into evidence in August 2010, at the 
Veteran's Board hearing, and thus not considered by the RO, was 
the November 1971 letter from letter from Dr. Sciarra to 
Westinghouse Electric Corp.  Dr. Sciarra's letter reflects that 
in November 1971, approximately seven months after discharge from 
active service, the Veteran experienced severe low back pain, 
tingling sensations radiating down the back of his left leg and 
thigh to his little toe, numbness and weakness of his right leg, 
and pain and stiffness in his neck, and that neurological 
examination indicated he had decreased mobility and some 
restrictive range of motion due to lumbosacral and cervical spine 
radiculopathy.  In addition, at the August 2010 hearing the Board 
received very credible testimony from the Veteran and his spouse 
as to the nature of the in-service injuries and his symptoms from 
service forward. 

In consideration of the foregoing, the Board finds that there is 
now sufficient evidence of in-service injury, current disability, 
continuity of symptomatology from a time reasonably proximate to 
service, and medical evidence relating current disability to an 
adequately corroborated in-service injury, for the following 
conditions: 1) degenerative disc disease of the lumbar spine, 
with associated radiculopathy into the left and right lower 
extremities, 2) service connection for left knee disability, 3) 
service connection for right knee disability; 4) degenerative 
disc disease of the cervical spine (part and parcel of 
neurological disability of the left and right upper extremities), 
5) neurological disability manifested by pain of the left upper 
extremity, alternatively diagnosed as radiculopathy due to 
cervical spine disability and carpal tunnel syndrome; 6) 
neurological disability manifested by pain of the right upper 
extremity, alternatively diagnosed as radiculopathy due to 
cervical spine disability and carpal tunnel syndrome; and 7) 
service connection for degenerative disc disease of the 
thoracolumbar spine, with associated radiculopathy into the left 
and right lower extremities.  Thus, service connected for the 
above-enumerated disabilities is warranted.

In addition, a September 2007 VA psychiatric examination report 
reflects that an opinion was rendered by a physician based on a 
detailed medical and social history and review of the medical 
documentation, and is soundly reasoned insofar as it is indicated 
that the Veteran's knee, back, and neck problems have led him to 
lose employment and become socially isolated, thereby giving rise 
to psychiatric disability.  Accordingly, the Board affords this 
medical opinion a high probative weight.  Accordingly, 
entitlement to service connection for psychiatric disability, 
diagnosed as an adjustment disorder with depressed mood, 
secondary to now-service-connected cervical spine, upper 
extremity, thoracolumbar spine, and knee disabilities, is 
warranted as well.


ORDER

Entitlement to service connection for degenerative disc disease 
of the thoracolumbar spine, with associated radiculopathy into 
the left and right lower extremities, is granted.

Entitlement to service connection for left knee disability is 
granted.

Entitlement to service connection for right knee disability is 
granted.

Entitlement to service connection for degenerative disc disease 
of the cervical spine is granted.

Entitlement to service connection for neurological disability 
manifested by pain of the left upper extremity, alternatively 
diagnosed as cervical spine radiculopathy and carpal tunnel 
syndrome, is granted.

Entitlement to service connection for neurological disability 
manifested by pain of the right upper extremity, alternatively 
diagnosed as cervical spine radiculopathy and carpal tunnel 
syndrome, is granted.

Entitlement to service connection for psychiatric disability, 
diagnosed as an adjustment disorder with depressed mood, is 
granted.  


REMAND

The Veteran contends that he has headaches, hypertension and GERD 
as a consequence of his now-service-connected cervical spine, 
upper extremity, thoracolumbar spine, bilateral knee, and 
psychiatric disabilities.  Hypertension and GERD were diagnosed 
at a September 2007 VA examination, and the Board regards the 
Veteran as competent to report symptoms of headaches.

The RO should provide the Veteran notice as to the evidence that 
is required to substantiate a claim for service connection for a 
disability on a secondary basis.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

Further, the RO should seek to obtain all medical evidence 
relevant to the claims for service connection headaches, 
hypertension and GERD, and provide the Veteran a medical 
examination and opinion as to whether these disabilities are 
caused or aggravated by service-connected disability, began 
during active service, or are related to any incident of service.  
See 38 U.S.C.A. § 5103A(a)-(d); 38 C.F.R. § 3.159(c)(1)-(4).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issues 
of entitlement to service connection for 
headaches, hypertension, and GERD, to include 
as secondary to service-connected psychiatric, 
cervical spine, upper extremity, lumbosacral 
spine, and bilateral knee disabilities, in 
accordance with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

This must include notification of the 
information and evidence required to 
substantiate a claim for service connection for 
a non-service-connected disability as caused or 
aggravated by service-connected disability.  
See 38 C.F.R. § 3.310.  

2.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated him for GERD, headaches, or 
hypertension from the time of his discharge 
from active service through the present time.

After obtaining any appropriate authorizations 
for release of medical information, the RO 
should obtain any records that have not been 
previously obtained from each health care 
provider the Veteran identifies.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO.

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the Veteran 
to be afforded a VA medical examination for the 
purpose of determining whether it is at least 
as likely as not that the Veteran has 
headaches, hypertension or GERD that began 
during active service or is related to any 
incident of active service, or is caused or 
aggravated by service-connected psychiatric, 
cervical spine, upper extremity, thoracolumbar 
spine, or bilateral knee disability.  

(i) The RO should send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed, 
including the service treatment records.  
On March 15, 1971, the Veteran was seen for 
headaches and belly pain.  The diagnosis was 
"mild GE" and he was prescribed medication.     

(ii) All indicated tests and studies should 
performed, with the proviso that the 
Veteran's lack of consent for any invasive 
procedures, tests or studies must not be 
considered evidence against his claim.  The 
Veteran was diagnosed as having GERD at a 
September 2007 VA examination.    

(iii) The examiner should provide a diagnosis 
for each condition related to current 
headaches, hypertension, or GERD.  If no 
diagnosis is warranted for any of these 
conditions the examiner should so state. 

(iv) The examiner should opine as to whether 
the Veteran had headaches due to organic 
disease of the nervous system, or 
hypertension, within one year after discharge 
from active service.

(v) In rendering his or her opinions, the examiner is 
requested to consider the effects of any medications 
and his service-connected psychiatric disability on 
the Veteran's claimed GERD; the effect of service-
connected cervical spine and psychiatric disabilities 
on his claimed headaches; and the effect of his 
psychiatric disability, medications, and chronic pain 
on his claimed hypertension.

(vi) The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


